DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “beam delivery device” in claim 1, and “user input” in Claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
s 1-15 are objected to because of the following informalities:  1) In Claim 1, “a laser pulses” should be corrected, 2) In Claim 1, “having between 1 and 40 milliJoules per pulse” should include what type of parameter this is, 3) In Claim 1, “for the pulse in water” should be “of the pulse in water”, 4) In Claim 1, “the area”, “the penetration depth”, “the spot size” and “the volumetric power density” should be “an area”, “a penetration depth”, “a spot size”, and “a volumetric power density”, respectively, as inherency has not been shown (e.g. a spot may have various areas and sizes, the device has a range of wavelengths and thus penetration depths etc), 5) In Claim 1, “whereby an interaction volume defined by … in water” is grammatically incomplete (either “defined” should be “is defined”, or the sentence should be completed), 6) in Claim 1, the “whereby” clause should be rephrased to be directly related to the parameters of the laser and the beam delivery device/fiber rather than a hypothetical interaction volume in water (e.g. “whereby the fiber has an X diameter to create a Y diameter spot” and so on), 7) In Claim 1, “(1/e)” should be omitted, 8) in Claim 2, “a pulse repetition rate” should be “a pulse repetition rate of the laser pulses”, 9) In Claims 4, 10, and 12, the units should be spaced from the numbers (e.g. “100 nsec”), 10) In Claims 10 and 12, “from single shot” should be “from a single shot”, 11) In Claim 6, “one of wavelength, pulse repetition rate, pulse duration and energy per pulse” should include articles, 12) in Claim 6, “and including” should be “and including:”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
MPEP 2173.02.I: “The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination.

1) Regarding Claim 1, “the spot” in line 7, and “the pulse” in line 8, lack clear antecedence. 
2) Regarding Claim 6, “the laser” lacks clear antecedence. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102(e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US 8,202,268 to Wells.

Regarding claim 1, Wells discloses an apparatus to treat tissue (abstract), comprising:
	a laser system to generate (ie. capable of generating) a laser pulses having a wavelength between 1860 and 2500 nm (19:35: tunable 1940 nm), having between 1 and 40 milliJoules per pulse (Claim 27: 5 mJ), and having a pulse duration less than 200 nsec (e.g. 21: 8: 0.1-0.2 ns); and 
a beam delivery device coupled to the laser system, to deliver (ie. capable of delivering) said pulses from the laser to spots on the tissue (e.g. 18:45-46: laser fiber; 20:49-61: various spot sizes); 
whereby an interaction volume defined by the area of the spot and the penetration depth (1/e) for the pulse in water, the interaction volume having a ratio of depth to width from 2:1 to 1:6, wherein the volumetric power density delivered to each spot is greater than 1010 W/cm3 and the spot size of the spots on the tissue is 50 to 200 micro-meters (first it should be noted that the entire “whereby” clause is not directed to a structure but to an intended result that does not limit the structures and configurations claimed, and furthermore this intended result would also depend on the target/tissue itself, which also does not limit the apparatus. In addition, if the structural limitations and configurations of the apparatus are met, any intended results must also be met, unless the claims are incomplete for failing to recite (structural) aspects that are essential to the invention; Nevertheless, Wells does disclose the capability of the apparatus to create such an ; the power density is 1760 x 1010  W/cm3 minimum based on the above ranges, and the fluence is at a minimum of 28 J/cm2; Again, if the structural limitations of the claims are met, then any intended results must also be met, unless the claims are incomplete for failing to recite essential aspects of the invention).
Regarding claim 2, Wells discloses the apparatus of claim 1, wherein a pulse repetition rate is from single shot to 2kHz (e.g. 16:15: single shot).  
	Regarding claim 3, Wells discloses the apparatus of claim 1, wherein the wavelength is between 1880 and 2080 nm (19:35: tunable 1940 nm), and the pulses have between 1 and 30 milliJoules per pulse (Claim 27: 5 mJ).  
	Regarding claim 4, Wells discloses the apparatus of claim 1, wherein the pulse duration is less than 100nsec (e.g. 21: 8: 0.1-0.2 ns).  
	Claims 5-15 are rejected under pre-AIA  35 U.S.C. 102(e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US 8,202,268 to Wells, as evidenced by US 2008/0086118 by Lai.
	Regarding claim 5, Wells discloses the apparatus of claim 1, wherein the laser pulses deliver a volumetric power density to the interaction volume that induces spinodal decomposition of water in the tissue and kinetic energy confined within the interaction volume to eject tissue [A) Again, if the structural limitations of the claims are met, then any intended results must also be met, unless the claims are incomplete for failing to recite essential aspects of the invention; B) this intended result is within the capabilities of the device: Wells discloses a method in the field of rapid vaporization of pars. 17, 23, 26, 87-89), it is well known in the art that superheating under stress confined conditions for ablation, such as that discloses by Well's, refers to and results in temperatures past 300 Celsius, which is the spinodal decomposition threshold. 15:55-16:20: further confirms stress and thermal confinement.].  
	Regarding claim 6, Wells discloses the apparatus of claim 1, wherein: the laser system is configured so that the wavelength or pulse repetition rate is controllable; and including a controller coupled to the laser system, including a user input capable of selecting operating modes for the laser, including a first operating mode in which the laser has a wavelength between 1860 and 2500 nm, having and an energy {00840288.DOCX } Page 2 of 7Application No.: 16/779,433Attorney Docket: PLSI 1003-11per pulse between 0.5 and 40 milliJoules per pulse to irradiate a volume of tissue at the spots such that the volume of the tissue is ejected with spinodal decomposition, the laser pulses having a duration less than 200 nsec and short enough to inhibit stress and thermal energy propagation from the volume, and a second operating mode in which tissue coagulation results without ejection by spinodal decomposition, wherein laser pulses in the second operating mode have a pulse duration more than 100 micro seconds (e.g. 1:45-61, 15:55-16:20, 22:31-59, 23:19-67: multiple modes, including 
	Regarding claim 7, Wells discloses the apparatus of claim 6, wherein the controller is operable during an exposure so that said first operating mode and said second operating mode are intermixed during an exposure (all the claim requires is the ability to switch modes, and this can be done as a matter of intended use as the modes are switchable, e.g. 1:45-61, 15:55-16:20, 22:31-59, 23:19-67).
	Regarding claim 8, Wells discloses the apparatus of claim 6, in which the laser pulses in the first operating mode have a first wavelength, and the laser pulses in the second operating mode have a second wavelength (e.g. 1:45-61).
	Regarding claim 9, Wells discloses the apparatus of claim 6, wherein the beam delivery device includes a silica waveguide having a core diameter in a range of 10 to 300 micro-meters (abstract).
	Regarding claim 10, Wells discloses the apparatus of claim 6, wherein a pulse repetition rate in the first operating mode is from single shot to 2kHz  (e.g. 16:15: single shot).  
	Regarding claim 11, Wells discloses the apparatus of claim 6, wherein in the first operating mode, the wavelength is between 1880 and 2080 nm, and the pulses have between 1 and 10 milliJoules per pulse (19:35: tunable 1940 nm; Claim 27: 5 mJ).  
.	Regarding claim 12, Wells discloses the apparatus of claim 6, wherein in the first operating mode, the pulse duration is less than 100nsec (e.g. 21: 8: 0.1-0.2 ns).  

	Regarding claim 14, Wells discloses the apparatus of claim 6, wherein the beam delivery device comprises a plurality of waveguides, arranged to deliver a plurality of pulses in a pattern of spots on the tissue (e.g. Fig. 3E: waveguides 333, 334, 335).
	Regarding claim 15, Wells discloses the apparatus of claim 6, wherein the beam delivery device comprises a plurality of waveguides, arranged to deliver a plurality of pulses in parallel to a single spot (e.g. Fig. 3E: waveguides 333, 334, 335, noting that the user can move the probe as desired). {00840288.DOCX } Page 3 of 7Application No.: 16/779,433Attorney Docket: PLSI 1003-11  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,253,317. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 13 of the patent clearly anticipates Claim 1 of the instant case.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,622,819. Although the claims at issue Claim 1 of the patent clearly anticipates Claim 1 of the instant case.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,253,317. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 13 of the patent clearly anticipates Claim 1 of the instant case.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
In US 5,520,679, Lin uses a laser having a wavelength of 2100 nm, a pulse duration of 0.01 ns – hundreds of microseconds, with an energy of 0.01-10 mJ and a spot size of 50-2000 micrometers (abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANOLIS PAHAKIS/Examiner, Art Unit 3792